Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Edward H. Green, III on 6/13/22.
The application has been amended as follows: 
Claim 22 (currently amended) An antenna unit, comprising: 
a flexible or bendable printed circuit board (PCB) being divided into a number of sections, each section being delimitated from another section by a straight folding line extending the full length of the PCB from a first edge to an opposite, second edge; 
wherein at least one section accommodates an antenna element; 
wherein at least another adjacent section either: accommodates an antenna element having a terminal area; or
is a terminal area; 
wherein each terminal area comprises a dielectric layer, and optionally a conductive layer, of the PCB; wherein the antenna element couples to the terminal area for feeding the antenna element; 
wherein the adjacent sections of the PCB are folded the full length of the PCB along the corresponding delimitating folding line and being kept in or keeping a fixed position, such that the adjacent sections are arranged at respective angles, while each section maintains a substantially planar configuration; and 
wherein each terminal area is folded to be substantially perpendicular to [the] a plane of [the] a connected section of the PCB.
Claim 39. (currently amended) A method for manufacturing an antenna, the method comprising: 
devising a flexible or bendable plane printed circuit board (PCB) having a first plurality of sections, each section being delimitated from another section by a straight folding line extending the full length of the PCB from a first edge to an opposite, second edge; wherein: 
at least one section accommodates an antenna element; and 
at least another adjacent section either accommodates an antenna element having a terminal area or is a terminal area;
wherein each terminal area comprises a dielectric layer, and optionally a conductive layer, of the PCB; 
folding the PCB the full length of the PCB along the folding line; 
arranging the sections such that adjacent antenna elements are, or are kept, in at a respective angle with respect to one another, while each section maintains a substantially planar configuration; and 
folding each terminal area such that it is substantially perpendicular to [the] a plane of [the] a connected section of the PCB.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: in combination with other claimed limitations, the prior arts of record fail to disclose or suggest “wherein each terminal area is folded to be substantially perpendicular to a plane of a connected section of the PCB”, as required by the amended claim 22; and, the prior arts of record fail to disclose or suggest the step of “folding each terminal area such that it is substantially perpendicular to a plane of a connected section of the PCB”, as required by amended method claim 39.
Claims 22-31 and 33-42 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIBOL TAN/Primary Examiner, Art Unit 2844